Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Kummetz (US 2013/0017863) discloses a distributed antenna system (DAS) (see at least figures 1 and 2), comprising: an external digital interface 102a to communicatively couple a donor card to an external communication link used to transmit and receive data in any of a plurality of different external interface format (see paragraph [0048]); and a backplane interface 104 to communicatively couple the donor card, wherein the backplane is configured to communicate fronthaul data in a digital fronthaul interface format natively used in the DAS (see paragraphs [0029], [0048]); wherein the donor card is configured to: receive data formatted according to any of the plurality of external interface formats from the external communication link via the external digital interface (see paragraphs [0029], [0048]); convert the received data to the digital fronthaul interface format natively used in the DAS (see paragraphs [0029], [0048]).
Kummetz (US 2012/0314797) discloses a distributed antenna system (DAS) (see at least figures 1 and 2), comprising: an external digital interface 104 to communicatively couple a card to an external communication link used to transmit and receive data in any of a plurality of different external interface format (see paragraph [0045]); and a backplane interface to communicatively couple the card to a backplane 110, wherein the backplane 110 is configured to communicate fronthaul data in a digital fronthaul interface format natively used in the DAS; wherein the card is configured to: receive data formatted according to any of the plurality of external interface formats from the external communication link via the external digital interface (see paragraph [0045]); convert the received data to the digital fronthaul interface format natively used in the DAS (see paragraph [0045]).
Regarding independent claim 1, Kummetz, either alone or in combination with other prior art of record, fails to disclose a universal digital card (UDC) for use in a subrack of a node of a distributed antenna system (DAS), the UDC comprising: an external digital interface to communicatively couple the UDC to an external communication link used to transmit and receive data in any of a plurality of different external interface formats; and a backplane interface to communicatively couple the UDC to a backplane of the subrack, wherein the backplane is configured to communicate fronthaul data in a digital fronthaul interface format natively used in the DAS; wherein the UDC is configured to: receive data formatted according to any of the plurality of external interface formats from the external communication link via the external digital interface; convert the received data to the digital fronthaul interface format natively used in the DAS; communicate the converted data over the backplane of the subrack via the backplane interface; receive data formatted according to the digital fronthaul interface format natively used in the DAS from the backplane of the subrack via the backplane interface; convert the received data to any of the plurality of external interface formats; and communicate the converted data over the external communication link via the external digital interface; and wherein the UDC is configured to be selectively used either as: a donor card to communicatively couple the node to one or more base station entities via the external digital interface; or a distribution card to communicatively couple the node to one or more non- DAS nodes, hubs, switches, or remote radio heads or one or more other DAS nodes or access points.
Regarding independent claim 11, and dependent claims 2-10, 12-20, they are allowed for similar reasons with respect to independent 1 as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646